DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: remarks filed on 08/23/2021. 
Claims 1-14 are currently pending and presented for examination.
Response to Arguments 
Applicant's arguments filed on 08/23/2021 with respect to prior art rejection of claim 1 have been considered. However, the arguments presented in the remarks filed on 08/23/2021 do not apply to the combination of the references being used in the current rejection.  Applicant's arguments with respect to prior art rejection are moot.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 3, 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tanida et al.  (US Pub. No.: US 2009/0147115 A1).
	Regarding claim 1, Tanida discloses a camera module (Para 25; solid-state image pickup device 100 includes a solid-state image sensor 2) comprising:
      a substrate (Para 27; board 1 and that is a semiconductor substrate);
      an image sensor (Para 27; solid-state image sensor 2; The solid-state image sensor 2 is stuck with the board 1 by adhesive ) disposed on the substrate;
     a housing (Para 27-29; holder 31) configured to accommodate the image sensor;
     a filter (Para 29-30; the transparent cover 4 may comprise an optical filter such as an infrared cut filter that cuts entering infrared rays on the solid-state image sensor 2; he holder 31 is hollow and the transparent cover 4 is provided inside the holder 31 ) configured to block an infrared wavelength of light incident on the image sensor and disposed on the housing;
      a gap maintaining member connected to an upper surface of the substrate, and configured to maintain a gap between the substrate and the housing (Para 30-31; chip components 7 is mounted around the solid-state mage sensor 2 on the board 1 and it is located on the upper surface of board 1 and it maintains a gap between board 1 and holder 3); and
      a sealing member in contact with the gap maintaining member and configured to connect the substrate to the housing and to surround the image sensor (Figs. 1, 2;  
	Regarding claim 2, Tanida discloses the gap maintaining member is disposed to surround the image sensor (Para 30-31; chip components 7 is mounted around the solid-state mage sensor 2 on the board 1 and it is located on the upper surface of board 1 and it maintains a gap between board 1 and holder 3 ) .
          Regarding claim 3, Tanida discloses the camera module of claim 1, wherein the gap maintaining member is disposed to partially surround the image sensor and comprises at least one open portion that does not surround the image sensor (Para 31; plurality of the chip components 7 (peripheral circuit sections, outer edge circuit sections) is mounted around the solid-state image sensor 2 on the board 1).
	Regarding claim 6, Tanida discloses the camera module of claim 1, further comprising: another housing (Para 28; lens holder and it is connected to holder 31 as Fig. 1 shown ) connected to the housing and configured to accommodate a lens barrel (Para 28; lens 32 is held inside the lens holder 33) .
Allowable Subject Matter
Claim 4, 5, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, none of the prior art discloses “the gap maintaining member comprises a reinforcing member that extends outwardly from a body of the gap maintaining member” in combination of other limitation in the claim.
	Regarding claim 5, none of the prior art discloses “the substrate comprises an external connection terminal in a region of the substrate in which the sealing member is not exposed” in combination of other limitation in the claim.
Regarding claim 13, none of the prior art discloses  “the camera module of claim 1, wherein the gap maintaining member is disposed to separate the substrate into a first region in which the image sensor is disposed, and a second region in which a passive component is disposed” in combination of other limitation in its base claim.
	Claims 7-12, 14 are allowed.
          The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 7, prior art on record Chen (US Pub. No.: US 2014/0049671 A1) discloses a camera module (Para 12; camera module 100) comprising:
a substrate ( Para 16; rigid-flex board 30);
an image sensor disposed on the substrate (Para 20; image sensor 20 positioned on the lower surface 302 of the rigid-flex board 30);

a housing configured to accommodate the image sensor (Para 12; supporting plate 10;  Figs. 2,5).
 However, none of the prior art discloses “a filter configured to block an infrared wavelength of light incident on the image sensor and disposed on the housing;
a gap maintaining member extending between the passive component and the image sensor, and configured to maintain a gap between the substrate and the housing and to spatially isolate a first region, in which the image sensor is disposed, and a second region in which the passive component is disposed; and a sealing member disposed in the second region, and configured to seal the passive component” in combination of other limitation in the claim.
Claims 8-12 are allowed as being dependent from claim 7.
Regarding claim 14, Chen discloses a camera module (Para 12; camera module 100) comprising:
a substrate ( Para 16; rigid-flex board 30);
an image sensor disposed on the substrate (Para 20; image sensor 20 positioned on the lower surface 302 of the rigid-flex board 30);

a filter configured to block an infrared wavelength of light incident on the image sensor and disposed on the housing (Para 19, 21, 23; filter 40 configured for filtering infrared light out from the light projected thereon wherein the filter 40 is received in the seat 71 of lens holder 70 and is packaged on the upper surface 301 of the rigid-flex board 30);
a gap maintaining member configured to maintain a gap between the substrate and the housing (Fig. 1, 5;  Para 21; glue 50); and
a sealing member  (Para  22; seat 71 surrounds the through  hole 303 and seals the passive elements  such as resistor and capacitor when all elements get assembled as shown in Fig.4) .
However, none of the prior art discloses “wherein the gap maintaining member is disposed to separate the substrate into a first region in which the image sensor is disposed, and a second region in which a passive component and the sealing member are disposed, and wherein the sealing member is configured to seal the passive component” in combination of other limitation disclosed in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/XI WANG/           Primary Examiner, Art Unit 2696